Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/04/2020 has been entered.

Response to Amendment
This action is in response to amendments and arguments received on 10/23/2020. Claims 1 and 4-20 were previously pending. Independent claims 1 and 17 are amended.
There were no objection in previous Final Office Action mailed on 08/06/2020.
A complete action on the merits of claims 1 and 4-20 follows below.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1 and 17 recite the limitation “a release system for releasing the carrier enabling the lifting system to lift the vehicle”. This limitation does not use the word “means” (or “step” and is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in based on a weight of the specific vehicle”. However cost determination based on vehicle’s weight does not have support in originally filed specification.Par. 0027 states: “a camera system and/or other vehicle detector is used for vehicle recognition such that the operational costs for the lifting operation can be linked to a specific vehicle. For example, this recognition of a specific vehicle can be performed through the license plate number that can be recognized by the camera” and Par. 0056 states: “camera 92 camera 92 (FIG. 1) provides information about the type of vehicle, such as a bus, truck or passenger car, to controller 20, 30 enabling the controller to adjust the settings of lifting system 2 and/or use vehicle specific information for debiting the user for the lifting operation that is performed. Optionally, camera 92 detects the vehicle registration, for example by the license plates, optionally providing the relevant information to the accounting department such that the vehicle owner can be debited for the actual lifting operation(s)”. Vehicle’s weight could be a gross weight of the vehicle, e.g. a truck with heavy cargo.
Claims 4-16 and 19-20 are rejected due to dependency on rejected claim 1.
Claim 18 is rejected due to dependency on rejected claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-12, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fagan et al. (US Publication No. 2013/0240300) hereinafter Fagan in view of LaFollette et al. (US Publication No. 2006/0052980) hereinafter LaFollette.
Regarding claim 1, Fagan teaches a lifting system for lifting a vehicle (Figs. 1 and 2; abstract and paragraph 0003) comprising one or more (four) lifting devices, each lifting device comprising: a frame (base 30, post 32) with a carrier (carriage assembly 34) configured for carrying the vehicle (see Fig. 1); a drive (paragraph 0046: hydraulic power system including a hydraulic reservoir 52 and hydraulic pump 54) for driving the carrier (carriage assembly 34) in at least one of an ascent or decent of the carrier (paragraph 0044: vertically raise and lower the carriage assembly 34); a sensor (paragraphs 0071 and 0080: lift height sensors as shown in Fig. 15; par. 0080: sensors of the lift control system can include a height sensor, a pressure sensor, an energy status sensor, a velocity sensor, and/or an actuator position sensor) for measuring at least one of the ascent or descent of the carrier; and a controller (control system 60; paragraph 0071: control processor receives data from sensors; also see 102 in Fig. 6) comprising: a connection for connecting to the sensor (paragraphs 0070-0071: each control processor 102/microcontrollers/microprocessors/102 in Fig. 6 in individual lifting columns receives data from sensors; paragraph 0080: each of the lifts can include a lift control system having one or more sensors and one or more actuators; control microprocessor ; a release system for releasing the carrier enabling the lifting system to lift the vehicle (the release system of Fagan includes two systems: physical lockout-tag out system and safety passcode system;physical lockout-tag out system to prevent unauthorized operation of the lift system which includes at least one removable key associated with each lift, wherein insertion or removal of one or more of the keys from one or more of the lifts disables the lift system (par. 0064);  safety passcode system stored in onboard or remote database, a touch screen display to enter the pass code, the touch screen display wirelessly connected to a control system, if pass code is correct the control system activates the lifting system operation (par. 0059));and an input (paragraph 0050: wireless touch screen display 56 shown in Fig. 4 sending raising instructions to the electronic control system 60) for receiving a clearance signal (if passcode matches the stored passcode) from a clearance system (onboard database or remote database); wherein the controller is configured to put the lifting system into operation after receipt of the clearance signal by releasing the lifting system, wherein the clearance system collects data to enable a direct coupling of the lifting system to a user (paragraph 0065: touch screen display programmed to include a pass code screen input section that prompts the operator to enter a pass code prior to operating the lift system 20. The electronic control system 60 can include onboard database, or can have access to a remote database, containing one or more stored authorized pass codes. If a pass code is entered that does not match one of the stored authorized pass codes, the lift system 20 can be rendered inoperable); the sensor comprises an activity sensor (paragraph 0071: pressure, energy use and energy levels and lift velocity) configured for providing the controller with information on an actual use of the lifting system (these energy, velocity and pressure sensors show the lifting system is in operating mode); wherein the activity sensor is configured to directly or indirectly sense movement of the carrier (all velocity sensor, height sensor and actuator sensor in par. 0080 directly or indirectly sense movement of the carrier; note that actuating mechanism is hydraulic and  actuator sensor actually indirectly senses movement of the carrier); but Fagan does not teach the clearance system collecting payments or debiting data from a user in order to enable a direct coupling of the lifting system to the user after the clearance system receives the payment or debiting data and does not teach the activity sensor enables a direct coupling of a lifting operation for a specific vehicle to a cost associated with using the lifting system based on the weight of the specific vehicle.
LaFollette teaches an automated weighing service system comprising an input (par. 0045: credit or debit card reader 54) for receiving a clearance signal from a clearance system (par. 0055: preauthorization after using credit or debit card and after entering driver’s billing zip code), the clearance system collecting payments or debiting data from a user in order to enable a direct coupling of the system to the user after the clearance system receives the payment or debiting data (Fig. 9 and entire par. 0055: … “If the card is declined, the transaction may be aborted”); the activity sensor enables a direct coupling of an operation for a specific vehicle (Par. 0046: “user interface key pad 58 is used for the driver to enter information regarding their vehicle, truck, trailer and identification information) “and Fig. 9: driver inputs and confirms information (i.e. company name, tractor#, Trailer#, and commodity)) to a cost associated with using the system based on a weight of the specific vehicle (par. 0002: transaction based on weight); LaFollette further teaches a scale ticket 74 is issued from the printer 60 (par. 0051).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate teachings of LaFollette in device of Fagan and add the clearance system for payment of using the lift and activity sensor for weighing the vehicle to be 
Regarding claim 4, Fagan teaches the sensor comprises a displacement sensor for measuring a displacement of the carrier (paragraph 0080: height sensor and actuator position sensor; see height measurement in Fig. 9; paragraph 0112: level detector and paragraph 0113: height detector; paragraph 0060: initial level of the carriage assemblies programmed by electronic control system 60).
Regarding claim 5, Fagan teaches the sensor comprises a load sensor (paragraph 0060: weight sensing mechanism to detect the weight supported by the carriage assembly 34).
 Regarding claim 6, Fagan teaches the sensor comprises a pump activity sensor (paragraph 0080: actuator position sensor which shows activity of hydraulic valve and hydraulic pump).
 Regarding claim 8, Fagan teaches a vehicle detector (paragraph 0060: by weight sensing mechanism and stopping the carriage assembly 34 when the weight sensing mechanism senses a weight above a preset engagement weight).
 Regarding claim 9, Fagan teaches the controller comprises at least one of a transmitter and a receiver for remotely controlling the release system (safety passcode system stored in onboard or remote database, a touch screen display to enter the pass code, the touch screen display wirelessly connected to a control system; see antenna 50  of the control system and antenna on the remote, if pass code is correct the control system activates the lifting system operation; also see end of paragraph 0082: wireless transmitters and/or receivers).
 Regarding claim 10, Fagan teaches the controller comprises a communication optimiser for determining an appropriate communication route in the lifting system
Regarding claim 11, Fagan teaches a method for controlling a lifting system for lifting a vehicle comprising the steps: providing a lifting system according to claim 1; and controlling the lifting system with the controller (60) and providing a release signal to the lifting system releasing the carrier with the release system thereby enabling the lifting system to lift the vehicle (safety passcode system stored in onboard or remote database, a touch screen display to enter the pass code, the touch screen display wirelessly connected to a control system, if pass code is correct is release signal if sent to the control system and the control system activates the lifting system operation).
 Regarding claim 12, Fagan teaches the release signal is provided after receiving a clearance signal from a clearance system (as stated in detail in claim 1 above first pass code is checked and then a release signal sent by control system for operation of the carriage).
 Regarding claim 15, Fagan teaches determining an appropriate communication route in the lifting system with a communication optimiser (entire paragraph 0083: communication parameters (frequency, protocol, and/or power) adjustment to maintain communication integrity and security).

Regarding claim 17, Fagan teaches a lifting system for lifting a vehicle (Figs. 1 and 2; abstract and paragraph 0003) comprising one or more (four) lifting devices each lifting device comprising: a frame (base 30, post 32) with a carrier (carriage assembly 34) configured for carrying the vehicle (see Fig. 1); a drive (paragraph 0046: hydraulic power system including a hydraulic reservoir 52 and hydraulic pump 54) for driving the carrier (carriage assembly 34) in at least one of the ascent or decent of the carrier (paragraph 0044: vertically raise and lower the carriage assembly 34); a sensor (paragraphs 0071 and 0080: lift height sensor) for measuring at least one of an ascent or descent of the carrier; and a controller (control system 60; paragraph 0071: control processor receives data from sensors; also see 102 in Fig. 6) comprising: a connection for connecting to the sensor (paragraphs 0070-0071: each control processor 102/microcontrollers/microprocessors/102 in Fig. 6 in individual lifting ; a release system for releasing the carrier enabling the lifting system to lift the vehicle(the release system of Fagan includes two systems: physical lockout-tag out system and safety passcode system;physical lockout-tag out system to prevent unauthorized operation of the lift system which includes at least one removable key associated with each lift, wherein insertion or removal of one or more of the keys from one or more of the lifts disables the lift system (par. 0064);  safety passcode system stored in onboard or remote database, a touch screen display to enter the pass code, the touch screen display wirelessly connected to a control system, if pass code is correct the control system activates the lifting system operation (par. 0059)); and an input (paragraph 0050: wireless touch screen display 56 shown in Fig. 4 sending raising instructions to the electronic control system 60) for receiving a clearance signal (if passcode matches the stored passcode) from a clearance system (onboard database or remote database); wherein the controller is configured to put the lifting system into operation after receipt of the clearance signal by releasing the lifting system, wherein the clearance system collects data to enable a direct coupling of the lifting system to a user (paragraph 0065: touch screen display programmed to include a pass code screen input section that prompts the operator to enter a pass code prior to operating the lift system 20. The electronic control system 60 can include onboard database, or can have access to a remote database, containing one or more stored authorized pass codes. If a pass code is entered that does not match one of the stored authorized pass codes, the lift system 20 can be rendered inoperable); the sensor comprises an activity sensor (paragraph 0071: pressure, energy use and energy levels and  configured for providing the controller with information on an actual use of the lifting system (these energy, velocity and pressure sensors show the lifting system is in operating mode); wherein the activity sensor is configured to directly or indirectly sense movement of the carrier (all velocity sensor, height sensor and actuator sensor in par. 0080 directly or indirectly sense movement of the carrier; note that actuating mechanism is hydraulic and  actuator sensor actually indirectly senses movement of the carrier); but Fagan does not teach the clearance system collecting payments or debiting data from a user in order to enable a direct coupling of the lifting system to the user after the clearance system receives the payment or debiting data and does not teach the activity sensor enables a direct coupling of a lifting operation for a specific vehicle to  a cost associated with using the lifting system based on the weight of the specific vehicle.
LaFollette teaches an automated weighing service system comprising an input (par. 0045: credit or debit card reader 54) for receiving a clearance signal from a clearance system (par. 0055: preauthorization after using credit or debit card and after entering driver’s billing zip code), the clearance system collecting payments or debiting data from a user in order to enable a direct coupling of the system to the user after the clearance system receives the payment or debiting data (Fig. 9 and entire par. 0055: … “If the card is declined, the transaction may be aborted”); the activity sensor enables a direct coupling of an operation for a specific vehicle (Par. 0046: “user interface key pad 58 is used for the driver to enter information regarding their vehicle, truck, trailer and identification information) “and Fig. 9: driver inputs and confirms information (i.e. company name, tractor#, Trailer#, and commodity)) to a cost associated with using the system based on a weight of the specific vehicle (par. 0002: transaction based on weight); LaFollette further teaches a scale ticket 74 is issued from the printer 60 (par. 0051).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate teachings of LaFollette in device of Fagan and add the .

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fagan in view of LaFollette as applied to claims 1 and 17 and further in view of Baginski et al. (US Publication No. 2007/0208476) hereinafter Baginski.
Regarding claims 7 and 18, combination of Fagan and LaFollette does not teach a motor run time sensor.
 Baginski teaches an industrial lifting system of an industrial truck (abstract; paragraphs 0013 and 0032) with a measuring power consumption of a drive motor of the hydraulic system to determine operational demands of the industrial truck (paragraph 0014).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use drive motor of Baginski in combined device of Fagan and LaFollette to make it capable of determining operational demands of the industrial truck.

Claims 13, 14, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fagan in view of LaFollette as applied to claim 1 and further in view of Setzer.
 Regarding claims 13 and 19, Fagan alone or in combination with LaFollette does not teach a clearance signal from a clearance system.
 Setzer teaches a hand truck with a powered lifting feature controlled by an electronic module/user interface 300 (abstract). Setzer in paragraphs 0113-0115 teaches the user interface (300) (input in instant application) may further comprise a card reader, optional keyboard, and a biometric sensor (339) (clearance system in instant application). Such card reader is preferably a standard magnetic teaches the clearance system provides the clearance signal in response to receiving and generating payment instructions (see paragraphs 0113-0115).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use clearance system of Setzer in device of Fagan to make it capable of being operated by authorized people only as an extra safety feature added to safety features of Fagan. It also makes lifting device of Fagan capable of being used in do-it-yourself repair garages.
 Regarding claims 14 and 20, as recited in rejection of claim 13 above, Fagan alone or in combination with LaFollette does not teach a clearance device and a clearance system.
 Setzer teaches the clearance signal comprises a payment (see paragraphs 0113-0115).
 Regarding claim 16, Fagan teaches determining an appropriate communication route in the lifting system with a communication optimiser (entire paragraph 0083: communication parameters (frequency, protocol, and/or power) adjustment to maintain communication integrity and security).

Response to Arguments
Applicant’s arguments with respect to amended claims 1 and 17 have been considered but are moot because the arguments do not apply to teaching/secondary reference being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464.  The examiner can normally 





/MAHDI H NEJAD/Examiner, Art Unit 3723